Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1-9 and 11-14 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Bioconjugate Chemistry, hereinafter “Yu”) in view of Butler (Methods 2000) and  Maret et al (US 5,478,741, hereinafter “Maret”).
Claim 1 is directed to a kit comprising (a) a first binding member consisting of polyvinyl alcohol attached to a support material; and (b) an indicator reagent comprising a binding member that is specific for human antibody wherein the binding is an intended use language and as long as the kit capable of performing the intended process, it meets the limitation. The recitation “when exposed to a human bodily fluid sample containing an anti-PVAL antibody, the PVAL bound to the substrate forms a specific binary complex with the anti-PVAL antibody present in the sample, the second binding member forms  a specific ternary complex with an the anti-PVAL antibody in the binary complex, and the ternary complex is detected on the first binding member when the indicator reagent is applied to the first binding member after exposure to the biological sample and washing away any sample and indicator reagent that are not bound to the support material, thereby detecting the anti-PVAL antibody in the biological sample” is a process language (which are not components of the claimed kit) and as long as the solid support having the PVAL is capable of providing a ternary complex, it would meet the limitation.
In regards to claims 1-9, 11 and 12, Yu discloses poly(vinyl alcohol) (PVA) functionalized/coated solid surface for immunoassay (Title and Abstract). Yu teaches attaching/coating PVA on aldehyde containing PDMS surface (page 282, 1st col) and the PVA coated PDMS surface can be considered as a support material having a specific binding member immobilized on an aldehyde containing PDMS surface and the PVA can be considered as a first specific binding member consisting of  PVA which nd col.). Yu teaches use of anti-IgG conjugated to a detectable label (e.g. HRP) in immunoassay detection (supporting material, page 4).
Butler discloses ELISA and other solid phase for immunoassays. Butler discloses various solid phases, as for example, polystyrene, beads, nitrocellulose, and PVDF (Table 1) utilized in various immunoassays.
Maret et al disclose that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Therefore, since the packaging of components in a kit form is a well-known obvious expedient for ease and convenience in assay performance (Maret et al) and once a method has been established, one skilled in the art would clearly consider compiling the different components of immunoassay, as for example ELISA, including buffers and labeled anti-human antibody in a kit format and change/modify different one of ordinary skilled in the art can easily envisage providing the PVA coated surface in a kit useful for immobilization of various biomolecules for carrying out immunoassay with a reasonable expectation of success. Moreover, one or ordinary skilled in the art in view of Butler, can easily envisage various other solid surfaces and in different forms (e.g. microtiter, slides, particles) and of various materials, as for example, polystyrene, beads, nitrocellulose, and PVDF (Butler) for coating with PVL with the expectation of expanding the arsenal of various surfaces with PVA for immobilization of various biomolecules for various types of immunoassays with a reasonable expectation of success because once a basic concept is established (here in this case, PVA coated surface suppresses non-specific adsorption and improves detection sensitivity), some variations while keeping the basic concept would constitute obvious variations in parameters which are routinely modified in the art and are within the purview of one of ordinary skilled in the art.
In regards to the recitation “when exposed to a human bodily fluid sample containing an anti-PVAL antibody, the PVAL bound to the substrate forms a specific binary complex with the anti-PVAL antibody present in the sample, the second binding member forms  a specific ternary complex with an the anti-PVAL antibody in the binary complex, and the ternary complex is detected on the first binding member when the indicator reagent is applied to the first binding member after exposure to the biological sample and washing away any sample and indicator reagent that are not bound to the , the PVA blocked surface of Yu being having PVA on the surface, would be capable of binding to human anti-PVAL antibody when exposed to a human bodily fluid sample having anti-PVAL antibody to form a binary complex on the support material and the anti-human IgG fragment conjugated with horseradish peroxidase that specifically binds to a human antibody (human anti-PVAL antibody), would be capable of binding to human anti-PVAL antibody of the binary complex to form a ternary complex and the ternary complex would be capable of detection when an indicator reagent is applied after washing away any sample.
In regards to claim 12, Yu mentioned mictrotiter plate for solid-phase immunoassay but does not mention about the materials of the microtiter plate. However, microtiter plates are manufactured in a variety of materials and the most common is polystyrene. Therefore, various materials including polystyrene plates with PVA are obvious in view of the disclosure of Yu.
In regards to claim 13, Yu does not mention about putting antigen and PVA to a specific wells of a microtiter, but however, since the basic concept of using PVA for improving detection sensitivity and specificity, utilizing PVA in specific wells for detection and using as positive and negative control in specific wells will be considered obvious variations which is within the purview of one of ordinary skilled in the art.
In regards to claims 14, Yu  teaches ELISA technique for the detection. However, since the basic concept of ELISA has been taught by Yu utilizing various apparatus 
Response to argument
Applicant's arguments filed 10/15/2021 have been fully considered but are persuasive to overcome the rejections under 35 USC 103 in view of the amendments.
Applicant argued that in Ye, the PVL is used to modify the surface of PDMS before a specific binding agent is attached. Applicant argued that the PVAL, in effect, becomes the substrate surface, and the specific binding agent is then bonded to the PVAL, e.g. by glutaraldehyde coupling and the portions of the surface that do not include the specific binding agent are then already resistant to non-specific binding. Based on the Applicant argued that in the claimed kit, the PVAL is an antigen for detection of anti-PVAL antibodies and because of the natural resistance to non-specific binding, protein from a test sample will not significantly non-specifically bind to PVAL treated surface, but in a specific binding manner rather than non-specifically.
The above arguments have fully been considered but are not found persuasive. As claimed, the kit comprises 1) a solid support material having first binding member consisting of PVLA attached to the solid support material and 2) an anti-human antibody (i.e. a secondary antibody) conjugated to a detectable label. The human bodily fluid sample containing an anti-PVAL antibody, the binary complex, and the ternary complex described in the process language are not a component of the kit and the claimed kit only comprises 1) a solid support material having first binding member consisting of PVLA attached to the solid support material and 2) an anti-human antibody (i.e. a secondary antibody) conjugated to a detectable label. 

Applicant argued that Yu does not teach that the PVAL-modified PDMS is a binding member specific for anti-PVAL, nor do Butler and Maret, The PVAL in Yu can only be attached to the PDMS by a covalent binding process which necessarily introduces other materials (e.g. the aldehyde group) in order to achieve the covalent binding.
The above arguments have fully been considered but are not found persuave because the “comprising” term before the kit components does not exclude other moieties attached to the support material and the recitation “first binding member consisting of polyvinyl alcohol (PVAL) does not limit the surface of the support material 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641